Exhibit 10.1

Anthem, Inc.

120 Monument Circle

Indianapolis, IN 46204

November 5, 2017

Gail Boudreaux

Re: Offer Letter

Dear Gail,

We are pleased to extend to you our offer to join Anthem, Inc. (“Anthem” or the
“Company”) as its President and Chief Executive Officer on the following terms:

 

  •   Start Date and Position: Your employment with the Company will start on
November 13, 2017 (your “Start Date”) and you will be appointed the Company’s
President and Chief Executive Officer effective November 20, 2017. From your
Start Date until November 20, 2017, you will serve as Advisor to the Chief
Executive Officer. Beginning November 13, 2017, you will be entitled to
compensation and benefits as described in this letter.

 

  •   Duties: As President and Chief Executive Officer, you will report to the
Board of Directors of the Company (the “Board”) and perform your duties
primarily at the Company’s headquarters in Indianapolis, Indiana. Effective as
of November 20, 2017, the Company will appoint you to the Board. As Advisor to
the Chief Executive Officer, you will have such duties and responsibilities as
are assigned to you by the Chief Executive Officer of the Company.

 

  •   Annual Compensation: Your initial annual target compensation will be as
follows:

 

  •   Base Salary: $1,400,000.

 

  •   Annual Incentive: Target bonus opportunity beginning in the Company’s 2018
fiscal year equal to 175% of your base salary, with a maximum bonus opportunity
equal to 350% of your base salary.

 

  •   Long-Term Incentive: In 2018, you shall receive an award with an aggregate
target value equal to $10,250,000.

 

  •  

One-Time Incentive: Target value of $2,000,000. On or as soon as reasonably
practicable following your Start Date in accordance with the Company’s grant
practice, the Company will grant you a number of performance stock units (the
“Sign-On PSUs”) under Anthem’s 2017 Incentive Compensation Plan equal to the
quotient obtained by dividing $2,000,000 by the Fair Market Value (as defined in
the Incentive Compensation Plan) of a share of the Company’s common stock as of
the grant date. The Sign-On PSUs will be subject to the same terms and
conditions (including vesting conditions) as apply to the One Anthem performance
stock units granted to the senior executives of the Company in 2017 except as
provided in Section 8 of the attached employment agreement.



--------------------------------------------------------------------------------

  •   Benefits: You, your spouse or domestic partner and your eligible
dependents will be eligible to participate in the employee benefit plans of the
Company in accordance with the terms of such plans. The Company will pay or
reimburse your business expenses incurred in accordance with Company policies
applicable to senior executives; provided that, for the avoidance of doubt and
consistent with Company policy applicable to other senior executives, the
Company will not provide aircraft for personal use. The Company will provide
aircraft as necessary for appropriate business use or otherwise reimburse
first-class travel. Additionally, you will be eligible for relocation benefits
pursuant to the terms and conditions of the Anthem relocation program.

 

  •   Severance and Retirement: You will participate in the Company’s Executive
Agreement Plan, as may be amended from time to time in accordance with its terms
(the “Executive Agreement Plan”) and as modified in the attached employment
agreement. As will be described in more detail in the equity award agreements
pursuant to which your annual and one-time incentives will be granted, the
Company’s equity awards generally continue to vest according to their original
schedules (and subject to achievement of any performance conditions) following a
retirement after age 65; provided that awards granted in the year of retirement
are typically subject to proration. We encourage you to review the terms of your
awards for more details.

 

  •   Company Policies: You will be subject to all policies of the Company,
including, without limitation, any stock ownership guidelines and incentive
compensation clawback policies applicable to senior executives of the Company,
as each policy is adopted or amended from time to time, provided such policies
are equally applied to other senior officers and do not lessen the benefits
provided in this Offer Letter or the attached employment agreement. Your
continued employment with the Company is contingent upon compliance with
applicable regulatory, registration and licensing requirements, if any, now or
in the future required of your position, including passing the appropriate exams
or transferring existing license(s), if any, or completing any registration
requirements, within any reasonable time limits imposed by the Company, and your
compliance with applicable regulatory, registration and licensing requirements.

*    *     *

The attached employment agreement will govern the specific terms of your
employment (as contemplated by the Executive Agreement Plan). If you agree to
the terms and conditions of your employment, please execute and return to me a
copy of the employment agreement, which will be a binding agreement on our
receipt.

We look forward to your accepting our offer and are excited to have you lead
Anthem’s team.

 

Sincerely, ANTHEM, INC. By:  

/s/ Lewis Hay III

  Name:         Lewis Hay III  

Title:           Chair, Compensation Committee

                    of the Board of Directors



--------------------------------------------------------------------------------

Exhibit A

Employment Agreement under Executive Agreement Plan

(enclosed)



--------------------------------------------------------------------------------

Execution Version

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 5, 2017 and
effective as of November 13, 2017 (the “Agreement Date”), between Anthem, Inc.,
an Indiana corporation (“Anthem”) with its headquarters and principal place of
business in Indianapolis, Indiana (Anthem, together with its subsidiaries and
affiliates are collectively referred to herein as the “Company”), and the person
listed on Schedule A (“Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to retain the services of Executive and to provide
Executive an opportunity to receive severance to which Executive is not
otherwise entitled in return for the diligent and loyal performance of
Executive’s duties and Executive’s agreement to reasonable and limited
restrictions on Executive’s post-employment conduct to protect the Company’s
investments in its intellectual property, employee workforce, customer
relationships and goodwill;

WHEREAS, the Company has established the Anthem, Inc. Executive Agreement Plan
(as amended from time to time, the “Plan”) to provide certain benefits for
participants who enter into an employment agreement in the form of this
Agreement; and

WHEREAS, Executive is not required to execute this Agreement as a condition of
employment; rather, Executive is entering into this Agreement to enjoy the
substantial additional payments and benefits available under the Plan and the
Designated Plans (as hereinafter defined).

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION/DUTIES.

(a) During the Employment Period (as defined in Section 2 below), Executive
shall serve in the positions set forth on Schedule A, with such duties as are
commensurate with those positions and as are customarily exercised by a person
holding those positions in companies of the size and nature of the Company.
Executive shall report to the Board of Directors of Anthem (the “Board”) and
perform Executive’s duties primarily at the Company’s headquarters in
Indianapolis, Indiana. Effective as of November 20, 2017, Anthem shall appoint
Executive to the Board and Executive shall serve as a member of the Board and
the board of directors of any of Anthem’s subsidiaries to which Executive is
elected for no additional compensation. During the Employment Period, Anthem
shall nominate Executive for reelection to the Board in each year in which
Executive’s term as a director is set to expire.

(b) During the Employment Period, Executive shall comply with Company policies
and procedures, and shall devote all of Executive’s business time, energy and
skill, best efforts and undivided business loyalty to the performance of
Executive’s duties with the Company. Executive further agrees that while
employed by the Company, she shall not perform any services for remuneration for
or on behalf of any other entity without the advance written consent of the
Board. Notwithstanding the foregoing, during the Employment Period and so long
as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee and officer of the Company in
accordance with this Agreement



--------------------------------------------------------------------------------

and subject to Executive’s compliance with Section 12 below, Executive may, with
the advance written consent of the Board, (A) serve on civic or charitable
boards or committees and (B) serve on one non-competitive for-profit board
(although Executive may serve on up to two of the non-competitive for-profit
boards on which she serves as of the date hereof but Executive agrees she will
not stand for reelection at the annual meeting of her second board).

2. EMPLOYMENT PERIOD. Executive’s employment under this Agreement (the
“Employment Period”) shall commence on the Agreement Date listed above and end
on December 31, 2018. Thereafter, the Employment Period shall extend
automatically for consecutive periods of one year through the first such
anniversary that follows the date on which Executive reaches age 67 unless the
Company delivers to Executive written notice of non-renewal not less than one
year prior to the end of the Employment Period as then in effect or unless
Executive’s employment terminates in accordance with the provisions set forth in
Section 6 below (the last day of the Employment Period is the “Expiration
Date”). If Executive continues to be employed by the Company at the Expiration
Date, Executive shall continue as an at will employee of the Company.

3. BASE SALARY. The Company agrees to pay Executive a base salary at an annual
rate set forth on Schedule A, payable in accordance with the regular payroll
practices of the Company. Executive’s Base Salary shall be subject to annual
review by the Company. The base salary as determined herein from time to time
shall constitute “Base Salary” for purposes of this Agreement.

4. BONUS. During the Employment Period beginning with the Company’s 2018 fiscal
year, Executive shall be eligible to receive consideration for an annual bonus
upon such terms as adopted from time to time by the Company. The Target Bonus
and maximum bonus for which Executive is eligible for 2018 is specified in
Schedule A to this Agreement.

5. BENEFITS. Executive, her spouse or domestic partner and their eligible
dependents shall be entitled to participate in any employee benefit plan that
the Company has adopted or may adopt, maintain or contribute to for the benefit
of its executives at a level commensurate with Executive’s position, subject to
satisfying the applicable eligibility requirements therefor, in addition to the
benefits available under the Plan. Notwithstanding the foregoing, the Company
may modify or terminate any employee benefit plan at any time in accordance with
its terms.

6. TERMINATION. Executive’s employment and the Employment Period shall terminate
on the first of the following to occur:

(a) DISABILITY. Subject to applicable law, upon 10 days’ prior written notice by
the Company to Executive of termination due to Disability. “Disability” shall
have the meaning defined in the Company’s Long Term Disability Plan.

(b) DEATH. Automatically on the date of death of Executive.

(c) CAUSE. The Company may terminate Executive’s employment hereunder for Cause
immediately upon written notice by the Company to Executive of a termination for
Cause. “Cause” shall have the meaning defined for that term in the Plan.

 

-2-



--------------------------------------------------------------------------------

(d) WITHOUT CAUSE. Upon written notice by the Company to Executive of an
involuntary termination without Cause, other than for death or Disability.

(e) BY EXECUTIVE. Upon written notice by Executive to the Company with or
without Good Reason. For purposes of this Agreement, Good Reason shall mean:

(i) a material reduction in Executive’s Annual Salary, or in the Executive’s
annual total cash compensation (including Annual Salary and Target Bonus), but
excluding any reduction applicable to management employees generally;

(ii) A material adverse change without the Executive’s consent in Executive’s
position, duties, or responsibilities as an Executive of the Company, including
any requirement that Executive report to anyone other than the Board;

(iii) A material breach of the Employment Agreement or the Executive Agreement
Plan by the Company;

(iv) A change in Executive’s principal work location to a location more than 50
miles from Executive’s prior work location and more than 50 miles from the
Executive’s principal residence as of the date of such change in work location;

(v) The failure of any successor to Company by merger, consolidation, or
acquisition of substantially all of the business of the Company or by Transfer
of Business to assume the Company’s obligations under the Executive Agreement
Plan; and

(vi) Delivery by the Company of a notice of non-renewal of this Agreement as
contemplated by Section 2.

Notwithstanding the foregoing provisions of this definition, Good Reason shall
not exist if Executive has in her sole discretion agreed in writing that such
event shall not be Good Reason. A Separation from Service shall not be
considered to be for Good Reason unless (A) within 60 days of the occurrence of
the events claimed to be Good Reason Executive notifies the Committee (as
defined in the Plan) in writing of the reasons why she believes that Good Reason
exists, (B) the Company has failed to correct the circumstance that would
otherwise be Good Reason within 30 days of receipt of such notice, and
(C) Executive terminates her employment within 60 days of such 30 day period (or
if earlier within 60 days of the date the Committee has confirmed to the
Participant pursuant to Section 5.1 of the Plan that Good Reason exists), except
that such 60-day limit shall not apply if the event constituting Good Reason is
the event in subsection (vi) above.

7. CONSEQUENCES OF TERMINATION. Executive’s entitlement to payments and benefits
upon termination shall be as set forth in the Plan, except as otherwise modified
by this Agreement. Solely for purposes of determining Executive’s rights and
obligations under the Plan, Executive shall be considered an Executive Vice
President and, effective November 20, 2017, any reference to the “Chief
Executive Officer” under the Plan shall be considered to refer to the
Compensation Committee of the Board. Upon the termination of Executive’s
employment with the Company for any reason, Executive automatically shall resign
from the Board and any board of directors of any of Anthem’s subsidiaries on
which Executive serves and from any other position with the Company without any
further action and agrees to execute any documents requested by the Company to
effectuate such resignations.

 

-3-



--------------------------------------------------------------------------------

8. TREATMENT OF SIGN-ON AWARD UPON TERMINATION. In the event of Executive’s
termination of employment by the Company without Cause or by Executive for Good
Reason, the Sign-On PSUs (as defined in the Offer Letter from the Company to
Executive dated November 5, 2017) shall continue to vest in accordance with
their terms (and, for the avoidance of doubt, subject to the achievement of the
performance vesting conditions applicable to the Sign-On PSUs).

9. CERTAIN CHANGE IN CONTROL PAYMENTS. Notwithstanding any provision of this
Agreement to the contrary, if any payments or benefits to which Executive is
entitled from the Company under this Agreement or otherwise (collectively, the
“Total Payments”) in connection with a change in ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company, as determined in each case in accordance with Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive will be
entitled to receive either (i) the full amount of the Total Payments or (ii) a
portion of the Total Payments having a value equal to $1 less than three times
Executive’s “base amount” (as such term is defined in Section 280G(b)(3) of the
Code and the regulations thereunder), whichever of (i) and (ii), after taking
into account applicable federal, state, and local income taxes and the excise
tax imposed by Section 4999 of the Code, results in the receipt by Executive on
an after-tax basis, of the greatest portion of the Total Payments. Any
determination required under this Section 9 shall be made in writing by the
accountant or tax counsel selected by the Company. If there is a reduction
pursuant to this Section 9 of the Total Payments to be delivered to Executive
and to the extent that an ordering of the reduction other than by the Executive
is required by Section 10 or other tax requirements, the payment reduction
contemplated by the preceding sentence shall be implemented by determining the
“Parachute Payment Ratio” (as defined below) for each “parachute payment” and
then reducing the “parachute payments” in order beginning with the “parachute
payment” with the highest Parachute Payment Ratio. For “parachute payments” with
the same Parachute Payment Ratio, such “parachute payments” shall be reduced
based on the time of payment of such “parachute payments,” with amounts having
later payment dates being reduced first. For “parachute payments” with the same
Parachute Payment Ratio and the same time of payment, such “parachute payments”
shall be reduced on a pro rata basis (but not below zero) prior to reducing
“parachute payments” with a lower Parachute Payment Ratio. For purposes hereof,
the term “Parachute Payment Ratio” shall mean a fraction the numerator of which
is the value of the applicable “parachute payment” for purposes of Section 280G
of the Code and the denominator of which is the actual stated value of such
payment.

10. SECTION 409A. This Agreement and any payments pursuant to this Agreement are
intended to satisfy the requirements of Section 409A of the Code
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent. To the extent Executive would otherwise be entitled to any payment
or benefit under this Agreement, or any plan or arrangement of the Company or
its Affiliates, that constitutes a “deferral of compensation” subject to
Section 409A

 

-4-



--------------------------------------------------------------------------------

and that if paid or provided during the six months beginning on the date of
termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment or benefit will
be paid or provided to Executive on the earlier of the six month anniversary of
Executive’s date of termination or death. Any payment or benefit due upon a
termination of employment that represents a “deferral of compensation” subject
to Section 409A shall be paid or provided only upon a “separation from service”
as defined in Treasury Regulation § 1.409A-1(h). Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of Section 409A.
Amounts payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“Short-Term Deferrals”) and (b)(9)
(“Separation Pay Plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.
Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. To the extent any expense reimbursement
(including without limitation any reimbursement of interest or penalties related
to taxes) or the provision of any in-kind benefit is determined to be subject to
Section 409A (and not exempt pursuant to the prior sentence or otherwise), the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

11. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of all claims in a form tendered by the Company which shall be
substantially similar to the form attached as Exhibit B to this Agreement or
such other form acceptable to the Company within thirty (30) days of Executive’s
termination of employment (or such longer period required to comply with age
discrimination laws).

12. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY.

(i) Executive recognizes that the Company derives substantial economic value
from information created and used in its business which is not generally known
by the public, including, but not limited to, plans, designs, concepts, computer
programs, formulae, and equations; product fulfillment and supplier information;
customer and supplier lists, and

 

-5-



--------------------------------------------------------------------------------

confidential business practices of the Company, its affiliates and any of its
customers, vendors, business partners or suppliers; profit margins and the
prices and discounts the Company obtains or has obtained or at which it sells or
has sold or plans to sell its products or services (except for public pricing
lists); manufacturing, assembling, labor and sales plans and costs; business and
marketing plans, ideas, or strategies; confidential financial performance and
projections; employee compensation; employee staffing and recruiting plans and
employee personal information; and other confidential concepts and ideas related
to the Company’s business (collectively, “Confidential Information”). Executive
expressly acknowledges and agrees that by virtue of her employment with the
Company, Executive will have access and will use in the course of Executive’s
duties certain Confidential Information and that Confidential Information
constitutes trade secrets and confidential and proprietary business information
of the Company, all of which is the exclusive property of the Company. For
purposes of this Agreement, Confidential Information includes the foregoing and
other information protected under the Indiana Uniform Trade Secrets Act (the
“Act”), or to any comparable protection afforded by applicable law, but does not
include information that Executive establishes by clear and convincing evidence
is or may become known to Executive or to the public from sources outside the
Company and through means other than a breach of this Agreement. Notwithstanding
the foregoing, in accordance with the Defend Trade Secrets Act of 2016,
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the Company’s
trade secrets to her attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal; and (y) does not disclose the trade secret, except pursuant to court
order.

(ii) Executive agrees that Executive will not for herself or for any other
person or entity, directly or indirectly, without the prior written consent of
the Company, while employed by the Company and thereafter: (a) use Confidential
Information for the benefit of any person or entity other than the Company or
its affiliates; (b) remove, copy, duplicate or otherwise reproduce any document
or tangible item embodying or pertaining to any of the Confidential Information,
except as required to perform Executive’s duties for the Company or its
affiliates; or (c) while employed and thereafter, publish, release, disclose or
deliver or otherwise make available to any third party any Confidential
Information by any communication, including oral, documentary, electronic or
magnetic information transmittal device or media. Upon termination of
employment, Executive shall return all Confidential Information and all other
property of the Company. This obligation of non-disclosure and non-use of
information shall continue to exist for so long as such information remains
Confidential Information. Provided, however, nothing in this Agreement prohibits
or limits Executive from (x) reporting possible violations of federal securities
law or regulation to any governmental agency or entity or (y) receiving a
monetary award from the governmental agency or entity for the information
reported.

 

-6-



--------------------------------------------------------------------------------

(b) DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND IMPROVEMENTS. Without prejudice
to any other duties express or implied imposed on Executive hereunder it shall
be part of Executive’s normal duties at all times to consider in what manner and
by what methods or devices the products, services, processes, equipment or
systems of the Company and any customer or vendor of the Company might be
improved and promptly to give to the Board or its designee full details of any
improvement, invention, research, development, discovery, design, code, model,
suggestion or innovation (collectively called “Work Product”), which Executive
(alone or with others) may make, discover, create or conceive in the course of
Executive’s employment. Executive acknowledges that the Work Product is the
property of the Company. To the extent that any of the Work Product is capable
of protection by copyright, Executive acknowledges that it is created within the
scope of Executive’s employment and is a work made for hire. To the extent that
any such material may not be a work made for hire, Executive hereby assigns to
the Company all rights in such material. To the extent that any of the Work
Product is an invention, discovery, process or other potentially patentable
subject matter (the “Inventions”), Executive hereby assigns to the Company all
right, title, and interest in and to all Inventions. The Company acknowledges
that the assignment in the preceding sentence does not apply to an Invention
that Executive develops entirely on his or her own time without using the
Company’s equipment, supplies, facilities or trade secret information, except
for those Inventions that either:

 

  (1) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

 

  (2) result from any work performed by Executive for the Company.

Execution of this Agreement constitutes Executive’s acknowledgment of receipt of
written notification of this Section and of notice of the general exception to
assignments of Inventions provided under the Uniform Employee Patents Act, in
the form adopted by the state having jurisdiction over this Agreement or
provision, or any comparable applicable law.

(c) NON-COMPETITION. During the Employment Period, and any period in which
Executive is employed by the Company during or after the Employment Period, and
during the period of time after Executive’s termination of employment as set
forth in the Plan and Schedule A, Executive will not, without prior written
consent of the Company, directly or indirectly seek or obtain a Competitive
Position in a Restricted Territory and perform a Restricted Activity with a
Competitor, as those terms are defined herein.

(i) Competitive Position means any employment or performance of services with a
Competitor (A) in which Executive has executive level duties for such
Competitor, or (B) in which Executive will use any Confidential Information of
the Company.

(ii) Restricted Territory means any geographic area in which the Company does
business and in which Executive had responsibility for, or Confidential
Information about, such business within the thirty six (36) months prior to
Executive’s termination of employment from the Company.

(iii) Restricted Activity means any activity for which Executive had
responsibility for the Company within the thirty-six (36) months prior to
Executive’s termination of employment from the Company or about which Executive
had Confidential Information.

 

-7-



--------------------------------------------------------------------------------

(iv) Competitor means any entity or individual (other than the Company), engaged
in the management of network-based managed care plans and programs, or the
performance of managed care services, health insurance, long term care
insurance, dental, life or disability insurance, behavioral health, vision,
flexible spending accounts, COBRA administration or other products or services
substantially the same or similar to those offered by the Company while
Executive was employed, or other products or services offered by the Company
within twelve (12) months after the termination of Executive’s employment if
Executive had responsibility for, or Confidential Information about, such other
products or services while Executive was employed by the Company.

(d) NON-SOLICITATION OF CUSTOMERS. During the Employment Period, and any period
in which Executive is employed by the Company during or after the Employment
Period, and for the period of time after Executive’s termination of employment
as set forth in the Plan and Schedule A, Executive will not, either individually
or as an employee, partner, consultant, independent contractor, owner, agent, or
in any other capacity, directly or indirectly, for a Competitor of the Company
as defined in Section 12(c)(iv) above: (i) solicit business from any client or
account of the Company or any of its affiliates with which Executive had
contact, or responsibility for, or about which Executive had knowledge of
Confidential Information by reason of Executive’s employment with the Company,
(ii) solicit business from any client or account which was pursued by the
Company or any of its affiliates and with which Executive had contact, or
responsibility for, or about which Executive had knowledge of Confidential
Information by reason of Executive’s employment with the Company, within the
twelve (12) month period prior to termination of employment. For purposes of
this provision, an individual policyholder in a plan maintained by the Company
or by a client or account of the Company under which individual policies are
issued, or a certificate holder in such plan under which group policies are
issued, shall not be considered a client or account subject to this restriction
solely by reason of being such a policyholder or certificate holder.

(e) NON-SOLICITATION OF EMPLOYEES. During the Employment Period, and any period
in which Executive is employed by the Company during or after the Employment
Period, and for the period of time after Executive’s termination of employment
as set forth in the Plan and Schedule A, Executive will not, either individually
or as an employee, partner, independent contractor, owner, agent, or in any
other capacity, directly or indirectly solicit, hire, attempt to solicit or
hire, or participate in any attempt to solicit or hire, for any non-Company
affiliated entity, any person who on or during the six (6) months immediately
preceding the date of such solicitation or hire is or was an officer or employee
of the Company, or whom Executive was involved in recruiting while Executive was
employed by the Company.

(f) NON-DISPARAGEMENT. Executive agrees that she will not, nor will she cause or
assist any other person to, make any statement to a third party or take any
action which is intended to or would reasonably have the effect of disparaging
or harming the Company or the business reputation of the Company’s directors,
employees, officers and managers. The Company agrees to instruct the current and
future members of its Board of Directors that they may not, nor may they cause
or assist any other person to, make any statement to a third party or take any
action which is intended to or would reasonably have the effect of disparaging
or harming Executive or her business reputation.

 

-8-



--------------------------------------------------------------------------------

(g) CESSATION AND RECOUPMENT OF SEVERANCE PAYMENTS AND OTHER BENEFITS. For the
avoidance of doubt, the Company acknowledges that any assertion by the Company
of its rights under this Section 12(g) shall be immediately arbitrable under
this Agreement and that no deference will be afforded to any determination by
the Company of breach. If at any time Executive materially breaches any
provision of this Section 12 or Section 13, then: (i) the Company shall cease to
provide any further Severance Pay or other benefits previously received under
the Plan and Executive shall be obligated to repay to the Company all Severance
Pay and other benefits previously received under the Plan, (ii) all unexercised
Company stock options under any Designated Plan (as defined in the Plan) whether
or not otherwise vested shall cease to be exercisable and shall immediately
terminate; (iii) Executive shall forfeit any outstanding restricted stock,
restricted stock unit, performance stock unit or other outstanding equity award
made under any Designated Plan and not otherwise vested on the date of such
breach; and (iv) Executive shall pay to the Company (A) for each share of common
stock of the Company (“Common Share”) acquired on exercise of an option under a
Designated Plan within the 24 months prior to such breach, the excess of the
fair market value of a Common Share on the date of exercise over the exercise
price, and (B) for each Share of restricted stock, restricted stock unit or
performance stock unit that became vested under any Designated Plan within the
24 months prior to such breach, the fair market value (on the date of vesting)
of a Common Share. Any amount to be repaid pursuant to this Section 12(g) shall
be held by Executive in constructive trust for the benefit of the Company and
shall, upon written notice from the Company, within 10 days of such notice, be
paid by Executive to the Company. Any amount described in clauses (i), (ii) or
(iii) that Executive forfeits as a result of such breach of the provisions of
Sections 12 and 13 shall not reduce any money damages that would be payable to
the Company as compensation for such breach. The amount to be repaid pursuant to
this Section 12(g) shall be determined on a gross basis, without reduction for
any taxes incurred, as of the date of the realization event, and without regard
to any subsequent change in the fair market value of a Common Share. The Company
shall have the right to offset such gain against any amounts otherwise owed to
Executive by the Company (whether as wages, vacation pay, or pursuant to any
benefit plan or other compensatory arrangement other than any amount pursuant to
any nonqualified deferred compensation plan under Section 409A). For purposes of
this Section 12(g), a “Designated Plan” is each annual bonus and incentive plan,
stock option, restricted stock, or other equity compensation or long-term
incentive compensation plan, deferred compensation plan, or supplemental
retirement plan, listed on Exhibit C to this Agreement. The provisions of this
Section 12(g) shall apply to awards described in clauses (i), (ii), (iii) and
(iv) of this Section earned or made after the date Executive becomes a
participant in the Plan and executes this Agreement, and to awards earned or
made prior thereto which by their terms are subject to cessation and recoupment
under terms similar to those of this paragraph.

(h) EQUITABLE RELIEF AND OTHER REMEDIES - CONSTRUCTION.

(i) Executive acknowledges that each of the provisions of this Agreement are
reasonable and necessary to preserve the legitimate business interests of the
Company, its present and potential business activities and the economic benefits
derived therefrom; that they will not prevent her from earning a livelihood in
Executive’s chosen business and are not an undue restraint on the trade of
Executive, or any of the public interests which may be involved.

 

-9-



--------------------------------------------------------------------------------

(ii) Executive agrees that beyond the amounts otherwise to be provided under
this Agreement and the Plan, the Company will be damaged by a violation of this
Agreement and the amount of such damage may be difficult to measure. Executive
agrees that if Executive commits or threatens to commit a material breach of any
of the covenants and agreements contained in Sections 12 and 13 to the extent
permitted by applicable law, then the Company shall have the right to seek and
obtain all appropriate injunctive and other equitable remedies, without posting
bond therefor, except as required by law, in addition to any other rights and
remedies that may be available at law or under this Agreement, it being
acknowledged and agreed that any such breach would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy.
Further, if Executive violates Section 12(b) - (e) hereof Executive agrees that
the period of violation shall be added to the period in which Executive’s
activities are restricted.

(iii) Notwithstanding the foregoing, the Company will not seek injunctive relief
to prevent an Executive residing in California from engaging in post termination
competition in California under Section 12(c) or 12(d) of this Agreement
provided that the Company may seek and obtain relief to enforce Section 12(g) of
this Agreement with respect to such Executives.

(iv) The parties agree that the covenants contained in this Agreement are
severable. If an arbitrator or court shall hold that the duration, scope, area
or activity restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 12(g) should be enforced to the fullest extent permitted by
law irrespective of whether the Company seeks equitable relief in addition to
relief provided thereon or if the arbitrator or court deems equitable relief to
be inappropriate.

(i) SURVIVAL OF PROVISIONS. The obligations contained in this Section 12 and
Section 13 below shall survive the cessation of the Employment Period and
Executive’s employment with the Company and shall be fully enforceable
thereafter.

13. COOPERATION. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), Executive agrees that while
employed by the Company and for two years (or, if longer, for so long as any
claim referred to in this Section remains pending) after the termination of
Executive’s employment for any reason, Executive will respond and provide
information with regard to matters in which Executive has knowledge as a result
of Executive’s employment with the Company, and will provide reasonable
assistance to the Company, its affiliates and their respective representatives
in defense of any claims that may be made against the Company or its affiliates,
and will assist the Company and its affiliates in the prosecution of any claims
that may be made by the Company or its affiliates, to the extent that such
claims may relate to the period of Executive’s employment with the Company (or
any predecessor); provided that with respect to periods after the termination of
Executive’s employment, the Company shall reimburse Executive for any
out-of-pocket expenses incurred in

 

-10-



--------------------------------------------------------------------------------

providing such assistance and if Executive is required to provide more than 10
hours of assistance per week after her termination of employment then the
Company shall pay Executive a reasonable amount of money for her services at a
rate agreed to between the Company and Executive; and provided further that
after Executive’s termination of employment with the Company such assistance
shall not unreasonably interfere with Executive’s business or personal
obligations. Executive shall cooperate only to the extent there is no conflict
between Executive’s legal interest and that of the Company in the reasonable
judgment of Executive’s legal counsel. To the extent there is a conflict between
Company and Executive, Company shall pay for the attorney’s fees for counsel of
Executive’s choosing. Executive agrees to promptly inform the Company if
Executive becomes aware of any lawsuits involving such claims that may be filed
or threatened against the Company or its affiliates. Executive also agrees to
promptly inform the Company (to the extent Executive is legally permitted to do
so) if Executive is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required.
Provided, however, Executive is not required to inform the Company of any
investigation by a governmental agency or entity resulting from the reporting of
possible violations of federal securities law or regulation to any governmental
agency or entity, and Executive may participate in such investigation, without
informing the Company.

14. NOTIFICATION OF EXISTENCE OF AGREEMENT. Executive agrees that in the event
that Executive is offered employment with another employer (including service as
a partner of any partnership or service as an independent contractor) at any
time during the existence of this Agreement, or such other period in which post
termination obligations of this Agreement apply, Executive shall immediately
advise such other employer (or partnership) of the existence of this Agreement
and shall immediately provide such employer (or partnership or service
recipient) with a copy of Sections 12 and 13 of this Agreement.

15. NOTIFICATION OF SUBSEQUENT EMPLOYMENT. Executive shall report promptly to
the Company any employment with another employer (including service as a partner
of any partnership or service as an independent contractor or establishment of
any business as a sole proprietor) obtained during the period in which
Executive’s post termination obligations set forth in Section 12(b) - (f) apply.

16. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile or e-mail,
(iii) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the address (or to the facsimile number) shown on the records of the Company

If to the Company:

Executive Vice President and Chief Human Resources Officer

Anthem, Inc.

120 Monument Circle

Indianapolis, IN 46204

 

-11-



--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

17. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency or conflict between the terms of this Agreement and any form,
award, plan or policy of the Company (including the Plan), the terms of this
Agreement shall control.

18. SUCCESSORS AND ASSIGNS - BINDING EFFECT. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns, as the case may be. The Company may assign this Agreement to any
affiliate of the Company and to any successor or assign of all or a substantial
portion of the Company’s business. Executive may not assign or transfer any of
his rights or obligations under this Agreement. This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same. Photographic, faxed or PDF
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

19. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

20. DISPUTE RESOLUTION.

(a) In the event of any dispute arising out of or relating to this Agreement the
determinations of fact and the construction of this Agreement or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 6.3 of the Plan shall be final and binding on all persons and may not be
overturned in any arbitration or any other proceeding unless the party
challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious; provided,
however, that if a claim relates to benefits due following a Change in Control
(as defined in the Plan), the Committee’s determination shall not be final and
binding if the party challenging the Committee’s determination establishes by a
preponderance of the evidence that he or she is entitled to the benefit in
dispute.

(b) Any dispute arising out of or relating to this Agreement shall first be
presented to the Committee pursuant to the claims procedure set forth in
Section 5.2 of the Plan and the claims review procedure of Section 5.3 of the
Plan within the times therein provided. In the event of any failure timely to
use and exhaust such claims procedure, and the claims review procedures, the
decision of the Committee on any matter respecting this Agreement shall be final
and binding and may not be challenged by further arbitration, or any other
proceeding.

 

-12-



--------------------------------------------------------------------------------

(c) Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, which has not been resolved as provided
in paragraph (b) of this Section as provided herein shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by a sole arbitrator. The Company shall be initially
responsible for the payment of any filing fee and advance in costs required by
CPR or the arbitrator, provided, however, if Executive initiates the claim,
Executive will contribute an amount not to exceed $250.00 for these purposes.
During the arbitration, each Party shall pay for its own costs and attorneys’
fees, if any. Attorneys’ fees and costs should be awarded by the arbitrator to
the prevailing party pursuant to Section 22 below.

(d) The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1-16, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The arbitrator shall not have the
right to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
The place of arbitration shall be Indianapolis, Indiana. Any application to
enforce or set aside the arbitration award shall be filed in a state or federal
court located in Indianapolis, Indiana.

(e) Any demand for Arbitration must be made or any other proceeding filed within
six (6) months after the date of the Committee’s decision on review pursuant to
Section 5.3 of the Plan.

(f) Notwithstanding the foregoing provisions of this Section, an action to
enforce this Agreement shall be filed within eighteen (18) months after the
party seeking relief had actual or constructive knowledge of the alleged
violation of the Employment Agreement in question or any party shall be able to
seek immediate, temporary, or preliminary injunctive or equitable relief from a
court of law or equity if, in its judgment, such relief is necessary to avoid
irreparable damage. To the extent that any party wishes to seek such relief from
a court, the parties agree to the following with respect to the location of such
actions. Such actions brought by Executive shall be brought in a state or
federal court located in Indianapolis, Indiana. Such actions brought by the
Company shall be brought in a state or federal court located in Indianapolis,
Indiana; Executive’s state of residency; or any other forum in which Executive
is subject to personal jurisdiction. Executive specifically consents to personal
jurisdiction in the State of Indiana for such purposes.

(g) IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

21. GOVERNING LAW. This Agreement forms part of an employee benefit plan subject
to the Employee Retirement Income Security Act of 1974 (“ERISA”), and shall be
governed by and construed in accordance with ERISA and, to the extent applicable
and not preempted by ERISA, the law of the State of Indiana applicable to
contracts made and to be performed entirely within that State, without regard to
its conflicts of law principles.

 

-13-



--------------------------------------------------------------------------------

22. ATTORNEYS’ FEES. In the event of any contest arising under or in connection
with this Agreement, the arbitrator or court, as applicable, shall award the
prevailing party attorneys’ fees and costs to the extent permitted by applicable
law.

23. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement and the Plan and together with all exhibits
thereto sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

24. OTHER EMPLOYMENT ARRANGEMENTS. Any severance or change in control plan or
agreement (other than the Plan) or other similar agreements or arrangements
between Executive and the Company, shall, effective as of the Agreement Date, be
superseded by this Agreement and the Plan and shall therefore terminate and be
null and void and of no force or effect. By signing this Agreement, Executive
represents and warrants to the Company that Executive is not a party to any
agreement containing any non-competition or non-solicitation provisions or any
other restrictions (including, without limitation, any confidentiality
provisions) that would result in any restriction on Executive’s ability to
perform Executive’s duties to the Company and its affiliates.

25. WITHHOLDING TAXES. The Company may withhold from any amounts payable to you
under this Agreement or otherwise such United States federal, state or local or
foreign taxes as will be required to be withheld pursuant to any applicable law
or regulation.

[signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ANTHEM, INC. By:  

/s/ Lewis Hay III

  Name:   Lewis Hay III   Its:  

Chair, Compensation

Committee of the Board

  Date:  

November 5, 2017

 

EXECUTIVE

/s/ Gail Boudreaux

Date:   November 5, 2017

 

-15-



--------------------------------------------------------------------------------

SCHEDULE A

 

1.      Name of Executive

   Gail Boudreaux

2.      Position

  

Effective November 13, 2017: Advisor to the Chief Executive Officer

 

Effective November 20, 2017: President and Chief Executive Officer

3.      Agreement Date

   November 13, 2017

4.      Base Salary

   $1,400,000

5.      2018 Annual Target and Maximum Bonus Opportunity

   Target 175% of Base Salary and maximum 350% of Base Salary

6.      Severance Payments and Benefits in the case of a Termination Without
Cause or With Good Reason and in the absence of a Change in Control to be paid
over the period indicated at times corresponding with the Company’s normal
payroll dates

   24 months base salary and bonus and benefit continuation per the Plan

7.      Severance Payments and Benefits in the case of a Termination Without
Cause during an Imminent Change in Control Period or during the thirty-six
(36) month period after a Change in Control or a Termination by Executive with
Good Reason during the thirty-six (36) month period after a Change in Control

   36 months base salary and bonus and benefit continuation per the Plan

8.      Non Solicitation and Non Competition Period following Termination of
Employment for any reason

   18 months per the Plan



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE

This is a Waiver and Release (“Release”) between                     
(“Executive”) and Anthem, Inc. (the “Company”). The Company and Executive agree
that they have entered into this Release voluntarily, and that it is intended to
be a legally binding commitment between them.

1. In consideration for the promises made herein by Executive, the Company
agrees as follows:

(a) Severance Pay. The Company will pay to Executive severance or change of
control payments and bonus pay in the amount set forth in the Anthem, Inc.
Executive Agreement Plan (the “Plan”) and the entire Employment Agreement
executed in connection therewith. The Company will also pay Executive accrued
but unused vacation pay for all of his or her accrued but unused vacation days.

(b) Other Benefits. Executive will be eligible to receive other benefits as
described in the Plan.

(c) Unemployment Compensation. The Company will not contest the decision of the
appropriate regulatory commission regarding unemployment compensation that may
be due to Executive.

2. In consideration for and contingent upon Executive’s right to receive the
severance pay and other benefits described in the Plan and the Employment
Agreement and this Release, Executive hereby agrees as follows:

(a) General Waiver and Release. Except as provided in Paragraph 2.(f) below,
Executive and any person acting through or under Executive hereby release, waive
and forever discharge the Company, its past subsidiaries and its past and
present affiliates, and their respective successors and assigns, and their
respective present or past officers, trustees, directors, shareholders,
executives and agents of each of them, from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever
(including without limitation attorneys’ fees and expenses), whether known or
unknown, absolute, contingent or otherwise (each, a “Claim”), arising or which
could have arisen up to and including the date of his execution of this Release,
arising out of or relating to Executive’s employment or cessation and
termination of employment, or any other written or oral agreement, any change in
Executive’s employment status, any benefits or compensation, any tortious
injury, breach of contract, wrongful discharge (including any Claim for
constructive discharge), infliction of emotional distress, slander, libel or
defamation of character, and any Claims arising under Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Americans
With Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Older Workers Benefits Protection Act, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, or any other federal, state
or local statute, law, ordinance, regulation, rule or executive order, any tort
or contract claims, and any of the claims, matters and issues which

 

-2-



--------------------------------------------------------------------------------

could have been asserted by Executive against the Company or its subsidiaries
and affiliates in any legal, administrative or other proceeding. Executive
agrees that if any action is brought in his or her name before any court or
administrative body, Executive will not accept any payment of monies in
connection therewith.

(b) Waiver Under Section 1542 of the California Civil Code. Executive, for
Executive’s predecessors, successors and assigns, hereby waives all rights which
Executive may have under Section 1542 of the Civil Code of the State of
California, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

This waiver is not a mere recital but is a knowing waiver of the rights and
benefits otherwise available under said Section 1542.

(c) Miscellaneous. Executive agrees that this Release specifies payment from the
Company to herself, the total of which meets or exceeds any and all funds due
her by the Company, and that he or she will not seek to obtain any additional
funds from the Company with the exception of non-reimbursed business expenses.
This covenant does not preclude Executive from seeking workers compensation,
unemployment compensation, or benefit payments under the Company’s employee
benefit plans that could be due her.

(d) Non-Competition, Non-Solicitation and Confidential Information and
Inventions. Executive warrants that Executive has, and will continue to comply
fully with Sections 12 and 13 of the Employment Agreement and the requirements
of the Plan.

(e) THE COMPANY AND EXECUTIVE AGREE THAT THE SEVERANCE PAY AND BENEFITS
DESCRIBED IN THIS RELEASE AND THE PLAN ARE CONTINGENT UPON EXECUTIVE SIGNING
THIS RELEASE. EXECUTIVE FURTHER UNDERSTANDS AND AGREES THAT IN SIGNING THIS
RELEASE, EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS AGAINST THE COMPANY.
EXECUTIVE UNDERSTANDS AND AGREES THAT IF HE OR SHE DECIDES NOT TO SIGN THIS
RELEASE, OR IF HE OR SHE REVOKES THIS RELEASE, THAT HE OR SHE WILL IMMEDIATELY
REFUND TO THE COMPANY ANY AND ALL SEVERANCE PAYMENTS AND OTHER BENEFITS HE OR
SHE MAY HAVE ALREADY RECEIVED.

(f) The waiver contained in Section 2(a) and (b) above does not apply to any
Claims with respect to:

(i) Any claims under employee benefit plans subject to the Employee Retirement
Income Security Act of 1974 (“ERISA”) in accordance with the terms of the
applicable employee benefit plan,

(ii) Any Claim under or based on a breach of this Release,

(iii) Rights or Claims that may arise under the Age Discrimination in Employment
Act after the date that Executive signs this Release,

 

-3-



--------------------------------------------------------------------------------

(iv) Any right to indemnification or directors and officers liability insurance
coverage to which Executive is otherwise entitled in accordance with the
Company’s articles or by-laws.

(v) EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS READ AND IS VOLUNTARILY SIGNING
THIS RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE OR SHE IS HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY, HE OR SHE HAS BEEN GIVEN AT LEAST 30 DAYS TO CONSIDER
THIS RELEASE BEFORE THE DEADLINE FOR SIGNING IT, AND HE OR SHE UNDERSTANDS THAT
HE OR SHE MAY REVOKE THE RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT
REVOKED WITHIN SUCH PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH
(8) DAY AFTER IT IS SIGNED BY EXECUTIVE.

BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.

 

 

   DATE:   

 

ANTHEM, INC.      

 

   DATE:   

 

 

-4-



--------------------------------------------------------------------------------

EXHIBIT C

DESIGNATED PLANS

Anthem 2017 Incentive Compensation Plan